DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are rejected.
Claims 10-20 are withdrawn without traverse.
Response to Arguments1
103
Capable
Applicant submits that “only the master node is designated as one allowed to generate the security file [and also] the security file is bound to the master node and member nodes have no such grant.” (Rm. at 7.) Apparently, this is how Applicant is constructing “capable.” However, any Attorney argument cannot replace evidence of record. (MPEP 2145.) That is, the best meaning of claim terms are found within the Specification. (MPEP 2111.) In reviewing Applicant’s arguments, the Examiner finds that Applicant has not adduced any facts found within the Specification. Therefore, given that the prima facie case is a procedural device that shifts the onus onto Applicant, the Applicant has failed to shift the onus back to Examiner by failing to constructive under BRI in view of the Spec. (MPEP 2111.)
The language of capable— shows up 33 times in the Spec. Para. 0039 of the PGPUB provides no corresponding function, and therefore, the language of “capable” is to be constructed broadly. Therefore, Ginter teaches as follows using principles of cryptography:
wherein only the master node is capable of generating the [object] (Fig. 41c Item 1000 of “METHOD” of 600 of VDE Node, Fig. 58c Items 2160 & “Start Fingerprint Method”; col. 205 ll. 
Security File
Applicant submits that “the ownership of the security file and performing a resources transfer operation associated with the security file” are different from the VDE objects found in Ginter. (Rm. at 8 (citing Ginter at col. 227 ll. 53-55, col. 227 l. 65, col. 228 l. 1).) For the same reasons above, Applicant has failed to shift the onus back to Examiner by performing a claim construction under BRI in light of the Spec. (MPEP 2111.) Applicant has not adduced evidence from the Spec. The language of “security electronic file” appears 193 times in the Spec. The Spec. does not provide an express definition via a glossary nor sets for any suggestive meaning. (MPEP 2111.) Therefore, the language is just broad.
The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ginter et al. (US5892900) (“Ginter”) in view of Balasubramanian et al. (US9225691) (“Balasubramanian”).
Regarding claim 1 Ginter teaches:
A[n]…electronic…processing system, comprising a master node (Content Object Creator VDE node) (Fig. 41d Item 102) and at least one member node (Fig. 41d Item 106), wherein the master node and each of the at least one member node, each as independent block (col. 178 ll. 25-30 “separate electronic appliances”) respectively, are connected to each other to form a block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”);
the master node (Content Object Creator VDE node) (Fig. 41d Item 102) is configured to generate a[n]electronic [object] (Fig. 12A Items 300, 1230; col. 59 ll. 30-35 “types of ‘objects’ 300”, col. 110 ll. 33-40 “create a new VDE object”; col. 282 ll. 9-34 “appliances 600…perform object creation”) based on…request from [user input] (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”)…and transmit the [response] (Fig. 12A Items 300, 1230; col. 59 ll. 30-35 “types of ‘objects’ 300”, col. 110 ll. 33-40 “create a new VDE object”; col. 282 ll. 9-34 “appliances 600…perform object creation”) to a member node specified by the…request (Figs. 41(a-c) Items 1000(A-B) of METHOD, Fig. 41d Items 1510(A-B); col. 179 ll. 22-56 “using a set of ‘reciprocal events’” for example “BUDGET”);
each of the at least one member node is capable (col. 179 ll. 8-24 “This mechanism may be used…to…control…an arbitrary number of VDE nodes using any configuration of nodes.”, col. 283 ll. 55-67 “A participant in a chain…may act as a ‘proxy’”, col. 287 ll. 45-67 “To enable a broad and flexible…environment…without [] limiting the possibilities…in a chain of control.”) of constructing the…request (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”) based on an occurrence of a trigger event (Fig. 45 Item 402; col. 188 ll. 1-39 “EVENT method 402 filters out events […] “EVENT…perform[s] this ‘precheck’”), and transmitting the…request to the master node; and (Figs. 41(a-c) Items 1000(A-B) of METHOD, Fig. 41d Items 1510(A-B); col. 179 ll. 22-56 “using a set of ‘reciprocal events’” for example “BUDGET”)
the at least one member node is further capable of receiving [response] (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”) from the master node (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”), and is capable of performing operations on the [object] through data communication with another member node (col. 285 l. 63, col. 286 ll. 1-67)
wherein only the master node is capable of generating the [object] (Fig. 41c Item 1000 of “METHOD” of 600 of VDE Node, Fig. 58c Items 2160 & “Start Fingerprint Method”; col. 205 ll. 10-20 “an object to ‘mark’ the content….embed fingerprints…into the content of the object”, col. 251 ll. 40-60 “fingerprinting”, col. 253 ll. 30-46, col. 282 ll. 10-37 “perform object creation”, col. 304 ll. 5-20 “The fingerprinting (watermarking) techniques of the VDE may be used to facilitate future tracking….”) 
…wherein the operations on the [object] (col. 285 l. 63, col. 286 ll. 1-67) comprise transferring ownership of the [object] (col. 227 ll. 43-67 “VDE objects…can be redistributed in whole, in part, or at all.”) and performing a resource transfer operation associated with [object] (col. 227 ll. 65-67 “Transfer of ownership….”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 

Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 3 Ginter teaches:
…wherein the [object] is transmitted in an encrypted manner (col. 206 l. 50 “security of VDE objects”, col. 207 ll. 20-43) between relevant nodes of the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 4 Ginter teaches:
the at least one member node can be associated with a business entity and/or an individual, i.e., the business entity and/or the individual (col. 2 ll. 21-56, col. 280 ll. 7-60) are accessible to the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”) via one or more of the at least one member node (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”).

Regarding claim 5 Ginter teaches:
wherein after the business entity (col. 2 ll. 21-56, col. 280 ll. 7-60) being connected into the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”) via one or more of the at least one member node (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”), the business entity can construct and send the…request via the member node(s) (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 6 Ginter teaches:
…wherein after the individual being connected (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”) into the block chain via one or more of the at least one member node (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”), the individual can receive the [request] via the member node(s) (Fig. 41b Items 1000(A-B) of METHOD & 1450 of “Request-1” & 1454 of “Reponse-1”; Fig. 12A Items 774(1-2); col. 110 ll. 25-33 “create VDE objects 300” & ll. 41-50, col. 179 ll. 51-67 “FIG. 41b extends concepts…41a….first and second response-request….”), and can perform operations on the [object] (col. 285 l. 63, col. 286 ll. 1-67) through data communication with the member node(s) accessed by the business entity (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 7 Ginter teaches:
…wherein the business entity is capable of querying and browsing [the objected] associated therewith via the member node (Fig. 12A 774(1-2); col. 110 ll. 15-25 “browse…objects” with “INFORMATION methods” & 34-50, col. 190 ll. 20-36 “INFORMATION method”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 8 Ginter teaches:
…wherein the individual is capable of querying and browsing the [object] associated therewith via the member node (Fig. 12A 774(1-2); col. 110 ll. 15-25 “browse…objects” with “INFORMATION methods” & 34-50, col. 190 ll. 20-36 “INFORMATION method”).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Regarding claim 9 Ginter teaches:
…wherein before performing operations on the [object] (col. 285 l. 63, col. 286 ll. 1-67), the member node accessed by the business entity (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”) is capable of verifying the validity of the [object] (col. 206 l. 50 “security of VDE objects”, col. 227 ll. 45-67 “VDE objects”, col. 228 ll. 1-25 “VDE objects….may need to be…validated….”), and the operations on the [object] (col. 285 l. 63, col. 286 ll. 1-67) are actually performed only after the verification is passed (col. 286 ll. 1-34 “created object” & ll. 60-67, col. 287 ll. 30-45).
Ginter does not teach:
[receive, by the storage system from a client, a request for] the security file …
[generate a] security file [by the storage system] …
[send] the security file [to the client] 
Balasubramanian teaches:
[receive, by the storage system from a client, a request for] the security file (Fig. 4C Item 1; col. 1 ll. 29-35 “Data is encrypted…for…security….”, col. 11 ll. 5-17)…
[generate a] security file [by the storage system] (Fig. 4C Item 6; col. 11 ll. 37-54)…
[send] the security file [to the client] (Fig. 4C Item 10; col. 11 ll. 54-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ginter with the file system of Balasubramanian in order to protect “sensitive data” in a file. (Balasubramanian at col. 1 ll. 40-46.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20190288850 Beecham (directed towards blockchain file management system)
US7765581 Caronni (directed towards nodes for security)
US20040010701A1 Umebayashi (directed towards file management system)
US20080244030 Leitheiser (directed towards nodes within security system)
US20140075577A1 Lee (directed towards client-server model for document protection)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	



    
        
            
        
            
    

    
        1 Remarks (04/06/2021) are herein referred to as “Rm.”